EXHIBIT 10.2
 



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 7th day of February
2007, is entered into by Nestor, Inc. a Delaware corporation (the “Company”),
and Brian R. Haskell (the “Employee”).
 
The Company desires to employ the Employee, and the Employee desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties to this
Agreement, the parties agree as follows:
 
1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on the date hereof (the “Commencement
Date”) and ending on December 31, 2008 (such period, the “Initial Employment
Period” and as it may be extended, the “Employment Period”), unless sooner
terminated in accordance with the provisions of Section 4. On December 31, 2008,
if not previously terminated, this Agreement shall automatically renew and the
Employment Period be extended until December 31, 2009 unless the Company shall
elect not to so extend the Employment Period and shall have given written notice
to the Employee of such election on or before October 1, 2008.
 
2. Title; Capacity. The Employee shall serve as Vice President and General
Counsel or in such other position as the Company’s Board of Directors (the
“Board”) or its Chief Executive Officer may determine from time to time. The
Employee shall be based at the Company’s headquarters in Rhode Island or at such
place or places in the continental United States as the Board and the Employee
shall mutually determine. The Employee shall be subject to the supervision of,
and shall have such authority as is delegated to the Employee by, the Board or
the Chief Executive Officer of the Company.
 
The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or the Chief Executive Officer shall from time to
time reasonably assign to the Employee. The Employee agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during the Employment Period. The Employee agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.
 
3. Compensation and Benefits.
 
3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
$148,500. Such salary shall be subject to increase but not decrease thereafter
as determined by the Board and shall be reviewed at least annually by the
Board..
 
3.2 Bonus. The Compensation Committee, in its sole discretion, may award the
Employee a bonus or bonuses during the term hereof.
 


--------------------------------------------------------------------------------

brh employment agreement



 
3.3 Equity Incentive.
 
(a) The Company shall, upon the execution hereof, grant to the Employee an
option to purchase 135,000 shares of the common stock of the Company (“Common
Stock”). To the extent permitted by the Internal Revenue Code, said options
shall be incentive stock options. Said options shall be granted at the fair
market value and expire on the eighth anniversary of their grant. Said options
shall vest as follows:
 
Number of Shares
Vesting Date
25,000
February 1, 2008
20,000
February 1, 2009
25,000
February 1, 20010
30,000
February 1, 2011
35,000
February 1, 2012



 
Such grants shall provide that after a Change in Control Event (as defined in
Schedule A hereto), all restrictions on the exercise thereof shall lift and such
options shall vest upon (a) the termination by the Company of the Employee’s
employment, unless such termination is for Cause (as defined in Section 4.2) or
(b) the resignation of Employee for Good Reason (as defined in Section 4.3).
 
3.4 Fringe Benefits. The Employee shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate.
 
3.5 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time.
 
3.6 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.
 
3.7 Professional Liability Coverage. During the Employment Period, Company shall
maintain professional liability coverage covering employed lawyers’ professional
liability reasonable satisfactory to Employee in an amount not less than
$1,000,000.
 

-2-

--------------------------------------------------------------------------------

brh employment agreement



 
4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:
 
4.1 Expiration of the Employment Period;
 
4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Employee, which notice shall identify
the Cause upon which the termination is based. For the purposes of this
Section 4.2, “Cause” shall mean (a) a good faith finding by the Company that
(i) the Employee has failed in any material respect to perform his reasonably
assigned duties for the Company and has failed to remedy such failure within 10
days following written notice from the Company to the Employee notifying him of
such failure, or (ii) the Employee has engaged in dishonesty, gross negligence
or misconduct with respect to the Company, or (b) the conviction of the Employee
of, or the entry of a pleading of guilty or nolo contendere by the Employee to,
any crime involving moral turpitude or any felony;
 
4.3 At the election of the Employee, for Good Reason (as defined below),
immediately upon written notice by the Employee to the Company, which notice
shall identify the Good Reason upon which the termination is based. For the
purposes of this Section 4.3, “Good Reason” for termination shall mean (i) a
material adverse change in the Employee’s authority, duties or compensation
without the prior consent of the Employee, (ii) a material breach by the Company
of the terms of this Agreement (other than of Section 3.7), which breach is not
remedied by the Company within 10 days following written notice from the
Employee to the Company notifying it of such breach or (iii) any requirement
imposed by Section 307 of the Sarbanes-Oxley Act or any rule promulgated
thereunder.
 
4.4 Upon the death or disability of the Employee. As used in this Agreement, the
term “disability” shall mean the inability of the Employee, due to a physical or
mental disability, for a period of 90 days, whether or not consecutive, during
any 360-day period to perform the services contemplated under this Agreement,
with or without reasonable accommodation as that term is defined under state or
federal law. A determination of disability shall be made by a physician
satisfactory to both the Employee and the Company, provided that if the Employee
and the Company do not agree on a physician, the Employee and the Company shall
each select a physician and these two together shall select a third physician,
whose determination as to disability shall be binding on all parties;
 
4.5 At the election of either party, upon not less than 30 days’ prior written
notice of termination.
 

-3-

--------------------------------------------------------------------------------

brh employment agreement



 
5. Effect of Termination.
 
5.1 At-Will Employment. If the Employment Period expires pursuant to Section 1
hereof, then, unless the Company notifies the Employee to the contrary, the
Employee shall continue his employment on an at-will basis following the
expiration of the Employment Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement.
 
5.2 Payments Upon Termination.
 
(a) In the event the Employee’s employment is terminated pursuant to Section
4.1, Section 4.2 or by the Employee pursuant to Section 4.5, the Company shall
pay to the Employee the compensation and benefits otherwise payable to him under
Section 3 through the last day of his actual employment by the Company.
 
(b) In the event the Employee’s employment is terminated by the Employee
pursuant to Section 4.3 or by the Company pursuant to Section 4.5, the Company
shall continue to pay to the Employee his salary as in effect on the date of
termination and continue to provide to the Employee the other benefits owed to
him under Section 3.4 (to the extent such benefits can be provided to
non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof) until the date one year after
the date of termination and for the purposes of the vesting of options to
purchase common stock granted to the Employee pursuant to Section 3.3, the
Employee shall be deemed to be employed by the Company until the date three
years after the date of termination. The payment to the Employee of the amounts
payable under this Section 5.2(b) (i) shall be contingent upon the execution by
the Employee of a release in a form reasonably acceptable to the Company and
(ii) shall constitute the sole remedy of the Employee in the event of a
termination of the Employee’s employment in the circumstances set forth in this
Section 5.2(b).
 
(c) In the event the Employee’s employment is terminated pursuant to Section
4.4, the Company shall continue to pay to the Employee (or his estate) his
salary as in effect on the date of termination and the amount of the annual
bonus paid to him for the fiscal year immediately preceding the date of
termination (payable in annualized monthly installments) and, if such
termination was on account of disability, continue to provide to the Employee
the other benefits owed to him under Section 3.4 (to the extent such benefits
can be provided to non-employees, or to the extent such benefits cannot be
provided to non-employees, then the cash equivalent thereof) until the date one
year after the date of termination and for the purposes of the vesting of
options to purchase common stock granted to the Employee pursuant to Section
3.3, the Employee shall be deemed to be employed by the Company until the date
one year after the date of termination. The amounts payable to the Employee
under this Section 5.2(c) shall be reduced by the aggregate amount of all
insurance proceeds paid to the Employee or his beneficiaries pursuant to
insurance policies paid for by the Company.
 
5.3 Survival. The provisions of Sections 5.2, 6 and 7 shall survive the
termination of this Agreement.
 

-4-

--------------------------------------------------------------------------------

brh employment agreement



 
6. Non-Competition and Non-Solicitation.
 
6.1 Restricted Activities. While the Employee is employed by the Company and for
a period of one year after the termination or cessation of such employment for
any reason, the Employee will not directly or indirectly:
 
(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that develops, manufactures, markets, licenses, sells or provides any product or
service that competes with any product or service developed, manufactured,
marketed, licensed, sold or provided, or planned to be developed, manufactured,
marketed, licensed, sold or provided, by the Company while the Employee was
employed by the Company; or
 
(b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Employee to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment or permit any organization directly or indirectly controlled by the
Employee to solicit for any person who was employed by the Company at any time
during the term the Employee’s employment with the Company; provided, that this
clause (ii) shall not apply to the solicitation, hiring or engagement of any
individual whose employment with the Company has been terminated for a period of
six months or longer.
 
6.2 Extension. If the Employee violates the provisions of Section 6.1, the
Employee shall continue to be bound by the restrictions set forth in Section 6.1
until a period of two years has expired without any violation of such
provisions.
 
6.3 Interpretation. If any restriction set forth in Section 6.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
 
6.4 Equitable Remedies. The restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section 6 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 6 and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.
 

-5-

--------------------------------------------------------------------------------

brh employment agreement



 
7. Proprietary Information and Developments.
 
7.1 Proprietary Information.
 
(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.
 
(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company. All such materials or copies thereof and all tangible property of the
Company in the custody or possession of the Employee shall be delivered to the
Company, upon the earlier of (i) a request by the Company or (ii) termination of
his employment. After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.
 
(c) The Employee agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his obligation to return materials and tangible property, set forth
in paragraph (b) above, also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.
 
7.2 Developments.
 
(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him or under his direction or jointly with
others during his employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Developments”). Notwithstanding the foregoing,
the term “Developments” does not include any written works and any software
concepts that are unrelated to the Company’s business and are not created during
Company time.
 

-6-

--------------------------------------------------------------------------------

brh employment agreement



(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph (b) shall not apply to
Developments which do not relate to the business or research and development
conducted or planned to be conducted by the Company at the time such Development
is created, made, conceived or reduced to practice and which are made and
conceived by the Employee not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Proprietary
Information. The Employee understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee, this paragraph (b) shall be interpreted not to apply to any
invention which a court rules and/or the Company agrees falls within such
classes. The Employee also hereby waives all claims to moral rights in any
Developments.
 
(c) The Employee agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.
 
7.3 United States Government Obligations. The Employee acknowledges that the
Company from time to time may have agreements with other parties or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. The
Employee agrees to be bound by all such obligations and restrictions which are
made known to the Employee and to take all appropriate action necessary to
discharge the obligations of the Company under such agreements.
 
7.4 Equitable Remedies. The restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section 7 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 7 and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.
 

-7-

--------------------------------------------------------------------------------

brh employment agreement



8. Other Agreements. The Employee represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the Employee
is a party relating to nondisclosure, non-competition or non-solicitation of
employees or customers is listed on Schedule B attached hereto.
 
9. Miscellaneous.
 
9.1 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 9.1.
 
9.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
 
9.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement; provided,
however, that it is acknowledged and agreed by the Company and the Employee that
stock option grants made by the Company to the Employee prior to the date hereof
are not superseded hereby and each such grant remains in full force and effect
in accordance with its terms.
 
9.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.
 
9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Rhode Island (without reference to the
conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Rhode Island (or, if appropriate, a
federal court located within Rhode Island), and the Company and the Employee
each consents to the jurisdiction of such a court. The Company and the Employee
each hereby irrevocably waive any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.
 

-8-

--------------------------------------------------------------------------------

brh employment agreement



 
9.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 6.1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.
 
9.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
9.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
9.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.
 
THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
 



 
NESTOR, INC.
     
By: /s/ Nigel P. Hebborn
 
Chief Financial Officer
         
EMPLOYEE
     
By: /s/ Brian R. Haskell
 
Brian R. Haskell





 

-9-

--------------------------------------------------------------------------------

brh employment agreement

SCHEDULE A
 
Change in Control Definition
 
A “Change in Control Event” shall mean:
 

 
(i)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 30% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition, or (D) any acquisition by Silver Star
Partners I, LLC or its affiliates (each such party is referred to herein as an
“Exempt Person”) of any shares of capital stock of the Company; or

 

 
(ii)
such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date hereof
or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or

 

-10-

--------------------------------------------------------------------------------

brh employment agreement



 

 
(iii)
the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding Exempt Persons, the Acquiring Corporation or any employee benefit
plan (or related trust) maintained or sponsored by the Company or by the
Acquiring Corporation) beneficially owns, directly or indirectly, 30% or more of
the then-outstanding shares of common stock of the Acquiring Corporation, or of
the combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).

 

-11-

--------------------------------------------------------------------------------

brh employment agreement





SCHEDULE B
 
Prior Agreements
 


 
None.
 

-12-

--------------------------------------------------------------------------------

brh employment agreement



 